68 So.3d 781 (2011)
Anthony ROGERS
v.
PENSKE TRUCK LEASING CO., L.P.
2070985.
Court of Civil Appeals of Alabama.
February 11, 2011.
George B. Azar and Elizabeth C. Wible of Azar, Azar & Moore, LLC, Montgomery, for appellant.
Patricia J. Ponder of Hand Arendall, LLC, Mobile; and Leanna Bankester Pittard of Hand Arendall, LLC, Birmingham, for appellee.

After Remand from the Alabama Supreme Court
THOMPSON, Presiding Judge.
On certiorari review in this case, the Alabama Supreme Court overruled Wal-Mart Stores, Inc. v. Hepp, 882 So.2d 329 (Ala.2003), Wal-Mart Stores, Inc. v. Smitherman, 743 So.2d 442 (Ala.1999), and Department of Industrial Relations v. Jaco, 337 So.2d 374 (Ala.Civ.App.1976)  cases upon which this court relied in affirming *782 the trial court's judgment  to the extent that they hold that, when an employer terminates an employee's job on the asserted basis of misconduct by the employee, the employee bears the burden of proof on the question whether he is disqualified from obtaining unemployment-compensation benefits. Ex parte Rogers, [Ms. 1080880, Dec. 30, 2010] 68 So.3d 773, 774 (Ala.2010). Based on the supreme court's opinion, the judgment of the trial court is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.